Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet received on August 01, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 200419724 (KR ‘724).   KR ‘724 discloses, Figs. 20 and 31 for example, a plug for creating a passageway in concrete, comprising:
a) a main body portion 16/40 extending upwardly from a base portion 33, the plug for being attached to a form board with a nail or screw prior to pouring of concrete;
b) the main body portion including a central opening 17 for providing access into the concrete;
c) an anchor body 26 operably attached to an end portion of the main body portion; and
d) a cap 41 disposed over the anchor body, the cap providing a space above the anchor body, (which space is filled with 25).

Claim(s) 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference CA 2999555 to Schramm.   Schramm discloses, Figs. 1-4. 6 and 7 for example, a plug for creating a passageway in concrete, comprising:
a) a main body portion 12 extending upwardly from a base portion 22, the plug for being attached to a form board with a nail or screw prior to pouring of concrete;
b) the main body portion including a central opening 16/17 for providing access into the concrete;
c) an anchor body 46 operably attached to an end portion of the main body portion; and
d) a cap 51, (along with portions extending over 49 and 46), disposed over the anchor body, the cap providing a space above the anchor body, (which space is filled with 49).

Claim(s) 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference GB 2133103 to Cunningham.   Cunningham discloses, Fig. 5 for example, a plug for creating a passageway in concrete, comprising:
a) a main body portion 11 extending upwardly from a base portion 23, the plug for being attached to a form board with a nail or screw prior to pouring of concrete;
b) the main body portion including a central opening, (within which 25 lies), for providing access into the concrete;
c) an anchor body 17 operably attached to an end portion of the main body portion; and
d) a cap 15 disposed over the anchor body, the cap providing a space above the anchor body.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  






MS
November 03, 2022